Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 11, 2022

                                       No. 04-21-00260-CR

                                       Norberto ADAME,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CRB000094D2
                        Honorable Monica Z. Notzon, Judge Presiding

                                         ORDER
         On July 26, 2021, appellant Norberto Adame filed a motion for a free reporter’s record.
He states in his motion that he is unable to pay for or give security for the reporter’s record, and
he requests an evidentiary hearing to provide proof of inability to pay or give security. On
August 16, 2021, we noted that the trial court had set a hearing on the issue of appellant’s
indigency, and we ordered the trial court clerk to file a supplemental record containing the trial
court’s order and any findings required by Rule 145(f) to this court. On March 10, 2022, the trial
court clerk filed a supplemental clerk’s record, which contains an order granting appellant’s
motion for a free reporter’s record on appeal. Accordingly, the trial court reporter is ordered to
file the reporter’s record in this court on or before April 13, 2022.


                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2022.

                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court